Citation Nr: 0841075	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  04-27 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Whether new and material evidence has been received to 
reopen service connection for diabetes mellitus, Type II, to 
include as secondary to the service-connected sarcoidosis.

2. Whether new and material evidence has been received to 
reopen service connection for visual impairment, to include 
glaucoma, to include as secondary to sarcoidosis.

3. Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

4. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) regional office (RO) in Muskogee, 
Oklahoma.  The decisions were as follows: (1) a February 2003 
rating decision that denied an increased rating for 
sarcoidosis and determined no new and material evidence had 
been received to reopen service connection for Type II 
diabetes; and (2) a June 2003 rating decision that determined 
no new and material evidence had been received to reopen 
service connection for visual impairment, to include glaucoma 
(previously claimed as glaucoma and myopia) secondary to 
service-connected sarcoidosis.

The issues of entitlement to an increased evaluation for 
sarcoidosis, and entitlement to TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

The Board also notes that recently, the veteran filed a claim 
for service connected for sleep apnea.  As this issue has yet 
to be adjudicated, it is referred to the RO for appropriate 
action.





FINDINGS OF FACT

1.  In a decision dated September 1993, the RO denied service 
connection for diabetes mellitus, to include as secondary to 
the veteran's service connected sarcoidosis.  The veteran did 
not appeal this decision.

2.  The evidence received since the September 1993 RO 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for diabetes 
mellitus.

3.  In a decision dated January 1998, the RO denied service 
connection for a visual impairment, to include glaucoma, to 
include as secondary to the veteran's service connected 
sarcoidosis.  The veteran did not appeal this decision.

4.  The evidence received since the January 1998 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a visual 
impairment, to include glaucoma.


CONCLUSIONS OF LAW

1.  The September 1993 decision of the RO, which denied 
service connection for diabetes mellitus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

2.  The evidence received since the September 1993 RO 
decision, which denied service connection for diabetes 
mellitus, is not new and material and the claim for diabetes 
mellitus is not reopened.  38 U.S.C.A. §§ 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).

3.  The January 1998 decision of the RO, which denied service 
connection for a visual impairment, to include glaucoma, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2008).  

4.  The evidence received since the January 1998 RO decision, 
which denied service connection for a visual impairment, to 
include glaucoma, is not new and material and the claim for a 
visual impairment, to include glaucoma, is not reopened.  38 
U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

In May 2002, September 2002, July 2003, July 2004, July 2006, 
August 2007, January 2008, and April 2008, the agency of 
original jurisdiction (AOJ) sent letters to the veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The July 2006, August 2007, and 
January 2008 letters also provided the notice of the 
disability rating and effective date regulations, in accord 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No prejudice has been alleged in the timing of these notices, 
and none is apparent from the record; and the claim has been 
readjudicated several times during the course of this appeal.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a timing defect may be cured by the issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).  

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, the duty to notify 
and assist has been satisfied, as to those issues being 
finally decided.

The veteran and his representative contend that his diabetes 
and vision impairment should be service connected.  
Specifically, the veteran contends that both of these 
disabilities are related to his service connected 
sarcoidosis.

The veteran filed a new claim for service connection for 
diabetes in August 2002.  This claim was denied in February 
2003, and the appeal for this claim ensued.
The veteran filed a new claim for service connection for an 
eye disability in March 2002.  That claim was denied in June 
2002, and this appeal ensued.

The veteran's claim of entitlement to diabetes, to include as 
secondary to the veteran's service connected sarcoidosis, was 
previously finally denied by a September 1993 rating 
decision.  The veteran was denied service connection for 
diabetes at that time because there was no medical evidence 
of record showing that the veteran's diabetes was related to 
service or his service connected sarcoidosis, and because an 
opinion contained in a June 1993 VA examination report 
specifically indicated that there was no etiological 
relationship between the veteran's sarcoidosis, which was 
inactive, and his current diagnosis of diabetes.  The veteran 
did not appeal this decision.

The veteran's claim of entitlement to a vision defect, to 
include as secondary to the veteran's service connected 
sarcoidosis, was last finally denied by a January 1998 rating 
decision.  That decision was based on service medical records 
which showed no vision impairment, and on a December 1997 
report of VA examination which indicated that the veteran was 
diagnosed with myopia and glaucoma, but which did not find a 
link between the veteran's service connected sarcoidosis and 
any vision defect.  The veteran also did not appeal this 
decision.

As the veteran did not perfect an appeal of either of these 
decisions, they are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

Since these decisions are final, the veteran's current claims 
of service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New and material evidence means evidence which was not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board acknowledges that the regulation regarding new and 
material evidence was amended during the course of this 
appeal.  See 38 C.F.R. § 3.156(a) (2007).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's requests to reopen his claims of entitlement to 
service connection were filed prior to that date.  Therefore, 
the amended regulation does not apply.

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for either diabetes mellitus, or vision 
impairment.  In this regard, the Board notes that the veteran 
was previously denied service connection for these 
disabilities not because he did not have them, but because no 
medical evidence had been presented linking these 
disabilities to service.  The Board notes that the majority 
of the new medical evidence of record simply shows ongoing 
treatment for these disabilities, but does not relate them to 
the veteran's service connected sarcoidosis in any way.

The Board notes that the veteran has submitted copies of web 
articles showing that sarcoidosis can cause certain eye 
problems, however, no evidence has been presented linking the 
veteran's specific eye problems to his sarcoidosis, and in 
fact the majority of the evidence of record has linked the 
veteran's glaucoma to his non service connected diabetes.

An April 2003 opinion from a VA physician indicates that, 
upon review of the veteran's medial records, there was no 
evidence of record showing a relationship between the 
veteran's sarcoidosis and diabetes mellitus.  The examiner 
also indicated that he felt that the veteran's sarcoidosis 
was not related to his current diagnosis of diabetes, in 
large part because steroids that he took for treatment of 
sarcoidosis were stopped at least 10 years prior to his 
diagnosis of diabetes.

A February 2005 VA outpatient treatment record indicates that 
the veteran had requested an opinion about a link between his 
glaucoma and his sarcoidosis.  The physician indicated that a 
link could be possible, although unlikely, and that there was 
no clinical or laboratory test available to provide or 
disprove this.  Although the Board recognizes this evidence 
as new, it does not find it material because it addresses a 
hypothetical situation, and does not specifically relate the 
veteran's glaucoma to his sarcoidosis in any way.

An October 2006 statement from a VA physician states only 
that the veteran "has diabetes which may/may not be related 
to the steroids he received during rc of sarcoidosis"; the 
Board recognizes this opinion as new, however, the Board 
finds that it is not material because, even presuming its 
credibility, it is completely ambiguous, and does not 
actually state any definite opinion as to the etiology of the 
veteran's diabetes.

VA medical records from February 2007 show that the veteran 
underwent eye surgery, specifically a shunt implant to reduce 
the pressure in his eye from glaucoma, and cataract surgery; 
these records relate the veteran's glaucoma to his diabetes, 
not sarcoidosis.

As the veteran was previously denied service connection for 
these disabilities because no evidence had been presented 
linking them to service or to the veteran's service connected 
sarcoidosis, and as there continues to be no competent 
medical evidence of record linking these disabilities to 
service, the Board finds that new and material evidence has 
not been received sufficient to reopen the veteran's claims 
of entitlement to service connection for diabetes and a 
visual impairment; as such, these claims are not reopened.


ORDER

New and material evidence not having been received, the 
veteran's application to reopen his claim of entitlement to 
service connection for diabetes mellitus, Type II, as 
secondary to his service-connected sarcoidosis, remains 
denied.

New and material evidence not having been received, the 
veteran's application to reopen his claim of entitlement to 
service connection for visual impairment, to include 
glaucoma, as secondary to his service-connected sarcoidosis, 
remains denied.


REMAND

As to the veteran's claim of entitlement to an increased 
rating for his service connected sarcoidosis, the Board notes 
that, while this claim was denied by a May 2006 Board 
decision, a February 2008 United States Court of Appeals for 
Veterans Claims (Court) order, incorporating a February 2008 
Joint Motion for Remand, reversed and remanded this claim.  
The veteran's claim was remanded at that time because it was 
felt that the veteran's two years old VA examination may have 
not accurately represented his current symptomatology, and 
because it was felt that the Board had failed to consider the 
effects, if any, that the removal of a parotid mass in March 
2007 had on the veteran's service connected sarcoidosis.  
Specifically, the Joint Motion for Remand indicated that 
while the Board discussed evidence which showed that the 
parotid mass did not have an effect on his condition prior to 
the removal, the Board failed to consider the effects of the 
removal of this mass on his service connected condition.  

The Board notes at present that the veteran's voluminous 
medical records show that the veteran has no, or very 
minimal, residuals from his sarcoidosis, and the veteran is 
not currently undergoing any treatment, such as steroidal 
treatment, for treatment of his sarcoidosis.  Further, the 
Board points out that an April 2008 report of VA examination 
very clearly indicates that the veteran's sarcoidosis was in 
remission, and that his hyperparathyroidism which resulted in 
removal of a parotid mass was not related to his service 
connected sarcoidosis.  

Nevertheless, the Board finds it must follow the directives 
of the Court, and remand this issue for an explicit statement 
as to the question of whether the removal of a parotid mass 
has any effect on the veteran's service connected 
sarcoidosis.

Further, as to the veteran's claim of entitlement to TDIU, 
the Board notes that as the adjudication of the veteran's 
increased rating claim for sarcoidosis could have an effect 
on the veteran's eligibility for TDIU, these claims are 
inextricably intertwined, and therefore adjudication of this 
issue must be delayed until the adjudication of the veteran's 
claim of entitlement to service connection for an increased 
rating for his sarcoidosis is complete.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered 
unless both issues have been considered).

Accordingly, these claims are REMANDED to the AMC for the 
following action:

1.   Contact the veteran and request that 
he provide the names and addresses of all 
health care professionals who have 
recently treated him for his sarcoidosis.  
After obtaining any necessary releases, 
please obtain all identified medical 
records and associate them with the 
veteran's claims file.

2.  After the above development has been 
completed, and the relevant records 
associated with the veteran's claims file, 
schedule the veteran for a VA examination 
to determine the current severity of his 
service connected sarcoidosis.  The 
examiner should review the veteran's 
claims folder and all associated medical 
records.  The examiner is specifically 
asked to comment on whether the veteran's 
recent surgery for removal of a parotid 
mass has had any impact on the veteran's 
service connected sarcoidosis, and if so, 
to specifically note what impact.  

3.  After the above has been completed, 
the AMC must readjudicate the issues on 
appeal, including entitlement to TDIU, 
taking into consideration all evidence 
added to the file.  If any issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2008).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


